1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
     UNITED STATES OF AMERICA,
7
                          Plaintiff,
8                                                      2:17-cr-00221-JAD-EJY
     vs.                                               ORDER
9    RUSHARD BURTON,
10                        Defendant.

11

12         Before the court is Defendant’s Withdrawal of Motion to Revoke Detention Order (ECF No. 172).
13         Accordingly,
14         IT IS HEREBY ORDERED that hearing on the motion to revoke detention order scheduled for
15   10:00 AM, August 27, 2019, is VACATED.
16

17         DATED this 26th day of August, 2019.
                                                             _________________________
18
                                                             CAM FERENBACH
19
                                                             UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
